Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 1 of 8 PageID #: 116



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
MONICA FRANCO On Behalf of Herself and                               Case No: CV-19-03828
All Others Similarly Situated,

                           Plaintiffs

                     vs.


GALVIS & MUSA, CORP. d/b/a DELICIAS
TROPICAL RESTAURANT, ZULMA MUSA
and MARIA GALVIS,

                                Defendants.
----------------------------------------------------------------X

                              PROPOSED JOINT PRE-TRIAL ORDER

    The parties having conferred among themselves and with the Court pursuant to Federal Rule
of Civil Procedure 16, the following statements, directions and agreements are adopted as the
Pretrial Order herein.

    I.       FULL CAPTION OF THE ACTION

The Parties respectfully refer the Court to the caption above.

    II.      TRIAL COUNSEL

Trial Counsel for Plaintiffs:                                 Trial Counsel for Defendants

Amit Kumar, Esq.                                              Levin-Epstein & Associates, P.C.
The Law Offices of William Cafaro                             Jason Mizrahi
108 West 39th Street, Suite 602                               Joshua Levin-Epstein
New York, New York 10018                                      420 Lexington Avenue, Suite 2525
Tel: (212) 583-7400                                           New York, NY 10170
Fax: (212) 583-7401                                           212-792-0046
E-mail: AKumar@CafaroEsq.com                                  Fax: 212-563-7108
                                                              Email: joshua@levinepstein.com
                                                                     jason@levinepstein.com




                                                        1
Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 2 of 8 PageID #: 117



   III.      SUBJECT MATTER JURISDICTION

Plaintiff’s Statement:

       Plaintiffs assert that subject matter jurisdiction exists over their Fair Labor Standards Act
(“FLSA”) claims pursuant to 28 U.S.C. § 1331, insofar as the FLSA is a federal statute, 29 U.S.C.
§§ 201 et seq., and thus presents a federal question. With respect to Plaintiffs’ New York Labor
Law (“NYLL”) claims, it is asserted that supplemental jurisdiction exists pursuant to 28 U.S.C. §
1367 as the NYLL claims share a common nucleus of operative facts with the FLSA claims.

Defendants’ Statement

          Defendants do not contest subject matter jurisdiction.

   IV.       CLAIMS AND DEFENSES

Plaintiffs’ Statement

        This is an action for money damages brought by the Named Plaintiff Monica Franco
(“Franco”), as well as opt-in Plaintiffs Katherine Lopez (“Lopez”) and Roger Alvarez (“Alvarez”)
(collectively, Franco, Lopez, and Alvarez are “Plaintiffs”). Plaintiffs bring this suit alleging
minimum wage and overtime violations of the FLSA and the NYLL as well as minimum wage,
overtime and the spread of hours’ violations under the NYLL and the wage orders of the New York
Commission of Labor codified in the New York Codes, Rules and Regulations (“NYCRR”)
specifically, 12 NYCRR §146, et seq. Plaintiffs further bring this suit for statutory violations of
the NYLL. Plaintiffs assert the following claims, all of which remain to be tried:

       a.      Violation of the Minimum Wage Provisions of the FLSA. Plaintiffs allege that
Defendants were their employers and willfully failed to pay them the required minimum wage
under the law. 29 U.S.C. §§ 206, 216, 255.

       b.      Violation of the Minimum Wage Provisions of the NYLL. Plaintiffs allege that
Defendants were their employers and willfully failed to pay them the required minimum wage
under the law. NYLL §§ 652 (1), 663; 12 NYCRR §146-1.2.

        c.     Violation of the Overtime Wage Provisions of the FLSA. Plaintiffs allege that
Defendants were their employers and willfully failed to pay their overtime at 1.5 times their regular
rate hour hours above 40 worked in a week. 29 U.S.C. §§ 207, 216, 255.

        d.      Violation of the Overtime Wage Provisions of the NYLL. Plaintiffs allege that
Defendants were their employers and willfully failed to pay them overtime at 1.5 times their
regular rate for hours above 40 worked in a week. 12 NYCRR §146-1.4.

      e.     Violation of the Spread of Hours Provisions of the NYLL. Plaintiffs allege that
Defendants were their employers and willfully failed to pay them an additional hour’s pay for each



                                                   2
Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 3 of 8 PageID #: 118



day that the interval between the beginning and end of their workdays were more than ten hours.
12 NYCRR § 146-1.6.

        f.     Violation of the Notice and Recordkeeping Provisions of the NYLL. Plaintiffs
allege that Defendants were their employers and failed to provide them with a written notice, in
English and Spanish (Plaintiff’s primary language), of their rate of pay and other information as
required by the NYLL § 195(1).

       g.     Violation of the Wage Statement Provisions of the NYLL. Plaintiffs allege that
Defendants were their employers and failed to provide them with wage statements together with
each payment of wages, as required by NYLL §195(3).

Defendants’ Statement

    Plaintiff filed this suit on July 1, 2019, seeking unspecified damages and attorneys’ fees for
alleged breaches of the FLSA and applicable New York state labor law. By any measure, this case
involves a “small” business, where the Company’s inability to pay constitutes a practical problem
for a settlement. Defendants assert the following defenses, all of which remain to be tried.

      Plaintiffs’ Minimum Wage, Overtime, and Spread-of-Hours Allegations are Grossly
Exaggerated, and Do Not Reflect Defendants' Payroll and Timekeeping Records

        According to the Complaint, lead Plaintiff Monica Franco allegedly “regularly worked
more than 40 hours per week for Defendant”, at times up to 60 hours per week, and 11 hours per
day. This critical factual allegation is undermined by the actual records of the Corporate Defendant,
which includes time records and payroll records; in addition, the plaintiffs’ allegation concerning
hours worked defies logic because the store’s hour of operation combined with the record of the
orders, which are all electronically maintained, show that it is physically impossible for the
Plaintiffs to have worked the hours alleged in the Complaint.

   The Personal Liability of Individual Defendant Maria Galvis Must be Limited to When
She Started Operating the Business, Beginning in January 2018.

       At the outset of this action, Defendants provided business records evidencing the
following:

       1. On or around April 2017, individual defendants Maria Galvis and Zulma Musa
          purchased the subject restaurant where Plaintiffs worked.

       2. From April 2017 to January 2018, Maria Galvis was a passive investor in the business.

       3. On or around January 3, 2018, Maria Galvis purchased Zulma Musa’s interest in the
          business.

       4. From January 3, 2018 onwards, Maria Galvis operated the business.



                                                 3
Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 4 of 8 PageID #: 119



        From April 2017 to January 2017, individual defendant Maria Galvis was a passive investor
of the Corporate Defendant. This was the full extent of Ms. Galvis’ involvement with the Corporate
Defendant during this time. She never exercised operational control over the Company’s day-to-
day functions, nor did she exercise control over the nature or the structure of any employment
relationships. Thus, there is no legal or evidentiary basis to support a finding of individual liability
against Maria Galvis from April 2017 to January 2017. Yu Y. Ho v. Sim Enterprises, Inc., No. 11
CIV. 2855, 2014 WL 1998237, at *11 (S.D.N.Y. May 14, 2014).


   V.         JURY OR BENCH TRIAL

         This case is to be tried with a jury. The Parties believe three trial days are needed.

   VI.        CONSENT TO TRIAL BEFORE A MAGISTRATE

         All parties have not consented to trial by a Magistrate.

   VII.       JOINT STIPULATIONS OF LAW AND FACT

         Joint Stipulations of Fact

        1.     The Plaintiffs filed this action in the United States District Court in the Eastern
District of New York on July 1, 2019.

        2.    Each of the Plaintiffs correctly filed a consent to become a party of this action on
July 1. 2019.

         3.     Each Defendant was timely served with the Complaint.

         4.     Galvis & Musa, Corp. is located at 93-16B 37th Avenue, Jackson Heights, NY
11372.

         Joint Stipulations of Law

        1.     The statute of limitations for FLSA actions is two years, or three in cases of
“willful” violations. 29 U.S.C. §255.

      2.     The statute of limitations under the New York Labor Law is six years. N.Y. Lab.
Law §§ 198(3), 663(3).

       3.     From 2016 through 2019, Defendants’ were engaged in interstate commerce within
the meaning of the FLSA.




                                                   4
Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 5 of 8 PageID #: 120



    VIII. TRIAL WITNESSES

Plaintiff’s Statement

         a.     Named Plaintiff Monica Franco will be called to testify at trial. Mrs. Franco will
testify, pursuant to her best recollections, to her employment with the Defendants. This testimony
will include her job responsibilities, the hours she worked, the pay she received, the Defendants’
policies regarding same, as well as the documentation she received during this employment. Mrs.
Franco will further testify to the employer-employee relationship between herself and Defendants.

         b.     Opt-In Plaintiff Katherine Lopez will be called to testify at trial. Ms. Lopez will
testify, pursuant to her best recollections, to her employment with the Defendants. This testimony
will include her job responsibilities, the hours she worked, the pay she received, the Defendants’
policies regarding same, as well as the documentation she received during this employment. Ms.
Lopez will further testify to the employer-employee relationship between herself and Defendants.

         c.     Opt-In Plaintiff Roger Alvarez will be called to testify at trial. Mr. Alvarez will
testify, pursuant to his best recollections, to his employment with the Defendants. This testimony
will include his job responsibilities, the hours he worked, the pay he received, the Defendants’
policies regarding same, as well as the documentation he received during this employment. Mr.
Alvarez will further testify to the employer-employee relationship between herself and Defendants.


 Witness Name                       Objection              Basis for Objection



Defendants’ Statement

        a.       The individual defendant Maria Galvis will be called to testify at trial. Mrs. Franco
will testify, pursuant to her best recollections, to Plaintiffs’ employment with the Defendants. This
testimony will include her operational control over the Company’s day-to-day functions, her
control over the nature or the structure of any employment relationships, Plaintiffs’ job
responsibilities, the hours Plaintiffs’ worked, the pay Plaintiffs’ received, the Defendants’ policies
regarding same, as well as the documentation Plaintiffs received during this employment. Mrs.
Galvis will further testify to the employer-employee relationship between herself and Plaintiffs.

        b.      Claudia Pelaz will be called to testify at trial. Mrs. Pelaz will testify, pursuant to her
best recollections, to Plaintiffs’ employment with the Defendants. This testimony will include the
individual Defendants’ operational control over the Company’s day-to-day functions, the
individual Defendants’ control over the nature or the structure of any employment relationships,
Plaintiffs’ job responsibilities, the hours Plaintiffs’ worked, the pay Plaintiffs’ received, the
Defendants’ policies regarding same, as well as the documentation Plaintiffs received during this
employment. Mrs. Pelaz will further testify to the employer-employee relationship between
Defendants and Plaintiffs


                                                    5
    Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 6 of 8 PageID #: 121



             c.     Kimberly “Doe” will be called to testify at trial. Mrs. “Doe” will testify, pursuant
     to her best recollections, to Plaintiffs’ employment with the Defendants. This testimony will
     include the individual Defendants’ operational control over the Company’s day-to-day functions,
     the individual Defendants’ control over the nature or the structure of any employment
     relationships, Plaintiffs’ job responsibilities, the hours Plaintiffs’ worked, the pay Plaintiffs’
     received, the Defendants’ policies regarding same, as well as the documentation Plaintiffs received
     during this employment. Mrs. “Doe” will further testify to the employer-employee relationship
     between Defendants and Plaintiffs

             d.      Jose Garcia. will be called to testify at trial. Mr. Garcia will testify, pursuant to his
     best recollections, to Plaintiffs’ employment with the Defendants. This testimony will include the
     individual Defendants’ operational control over the Company’s day-to-day functions, the
     individual Defendants’ control over the nature or the structure of any employment relationships,
     Plaintiffs’ job responsibilities, the hours Plaintiffs’ worked, the pay Plaintiffs’ received, the
     Defendants’ policies regarding same, as well as the documentation Plaintiffs received during this
     employment. Mr. Garcia will further testify to the employer-employee relationship between
     Defendants and Plaintiffs

      Witness Name                       Objection             Basis for Objection
      Claudia Pelaz                      FRCP 26/ FRE          Defendants failed to disclose this witness
                                         403                   during discovery.
      Kimberly “Doe”                     FRCP 26/ FRE          Defendants failed to disclose this witness
                                         403                   during discovery.
      Jose Garcia                        FRCP 26/ FRE          Defendants failed to disclose this witness
                                         403                   during discovery.

     Plaintiffs reserve the right to move in limine to exclude these witnesses.


         IX.     DEPOSITION TRANSCRIPTS

     N/A.

         X.      EXHIBITS

     Plaintiffs’ Exhibits

  Exhibit                      Description                         Objections               Responses
Designation
     1




                                                        6
    Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 7 of 8 PageID #: 122



    Defendants’ Exhibits

 Exhibit                        Description                        Objections                Responses
Designation
   D-1           2018-0103 Contract                         FRE 401, FRE 402,
                                                            FRE 403, FRE 802,
                                                            FRE 901

   D-2           Purchase of Business Agreement             FRE 401, FRE 402,
                                                            FRE 403, FRE 802,
                                                            FRE 901

   D-3           Time Records                               FRE 401, FRE 402,
                                                            FRE 403, FRE 802,
                                                            FRE 901

   D-4           Tax Returns                                FRE 401, FRE 402,
                                                            FRE 403, FRE 802,
                                                            FRE 901



    Plaintiff reserves the right to move in limine to exclude these documents.


         XI.      RELIEF SOUGHT

               The Plaintiffs seek judgment against the Defendants as follows:

            A.      Unpaid minimum wage compensation, and an additional and equal amount as
    liquidated damages pursuant to the FLSA ;
            B.      Unpaid overtime compensation, and an additional and equal amount as liquidated
    damages pursuant to the FLSA;
            C.      Unpaid minimum wage compensation and liquidated damages permitted by law
    pursuant to the NYLL and the supporting New York State Department of Labor Regulations;
            D.      Unpaid overtime compensation and liquidated damages permitted by law pursuant
    to the NYLL and the supporting New York State Department of Labor Regulations;
            E.      Unpaid spread of hours compensation and liquidated damages permitted by law
    pursuant to the NYLL and the supporting New York State Department of Labor Regulations;
            F.      Statutory penalties of fifty dollars for each work day that Defendants failed to
    provide the Plaintiffs, and each of them, with proper annual wage notices, or a total of five
    thousand dollars for each Class Member, as provided for by NYLL, Article 6 § 198;
            G.      Statutory penalties of two hundred fifty dollars for each workday that Defendants
    failed to provide the Plaintiffs with proper wage statements, or a total of five thousand dollars each,
    as provided for by NYLL, Article 6 § 198;
            H.      Prejudgment and post-judgment interest;

                                                       7
Case 1:19-cv-03828-EK-SMG Document 34 Filed 02/06/20 Page 8 of 8 PageID #: 123



      I.     Reasonable attorneys’ fees and costs of the action; and
      J.     Such other and further relief, in law or equity, as this Court may deem appropriate


SO ORDERED

Dated: Brooklyn, New York,

      ______________

                                                            ______________________
                                                            U.S.D.J




                                              8
